SMITH, Presiding Judge,
concurring fully and specially.
I concur fully in the majority opinion, but write to observe that the question of when an individual attains a particular age has vexed the legal profession for centuries. Without detracting from the gravity of the situation before us, many serious (and not so serious) *517commentators have weighed in on this issue, including the inimitable Member of Parliament for Oxford University, Sir Alan Patrick Herbert. Herbert, A. P., In re Earl of Munsey: Stewer v. Cobley, in Codd’s Last Case and Other Misleading Cases 73 (Methuen & Co. 1952).
Decided June 21, 2010
Barbara K. Nye, Ali-Reza P. Ghanouni, for appellant.
Garry T. Moss, District Attorney, Jay G. Wall, Assistant District Attorney, for appellee.